Citation Nr: 1512224	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  14-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left tonsil squamous cell carcinoma, to include as secondary to exposure to Agent Orange (herbicides).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In October 2014, the Board sought an expert opinion regarding the claim, from the Veterans Health Administration (VHA).  Such opinion was received from VHA in November 2014.

On a January 2015 (received by the Board in February 2015) medical opinion response form, the Veteran indicated that he submitted additional evidence.  He also indicated that he did not waive such evidence and requested that his case be remanded to the RO.

Finally, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  With the exception of the August 2014 Board hearing transcript, a review of Virtual VA and VBMS reveals that the evidence is either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.
REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated. 

As noted in the Introduction, in February 2015, the Board received additional evidence from the Veteran.  Indeed, subsequent to the November 2014 VHA opinion, he submitted additional evidence, to include an October 2014 letter/opinion from his current VA treating physician.  The Veteran indicated that he did not wish to waive his right to have the RO consider this additional evidence submitted and requested for his case to go back to the RO for review in the first instance.  See February 2015 correspondence.  

Thus, in providing the Veteran a full opportunity to have both the AOJ and the Board adjudicate his appeal, the Board is remanding the appeal back to the RO/AMC for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




